        Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 1 of 17



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE                                     §
                                          §   Chapter 11
EPIC COMPANIES, LLC,                      §
                                          §   Case No. 19-34752
              Debtors.                    §
                                          §   (Jointly Administered)
                                          §   (Emergency Hearing Requested)



    WRIGHT’S WELL CONTROL SERVICES, LLC AND DAVID C. WRIGHT’S
       JOINT EMERGENCY MOTION TO STAY ORDER [DOC 227] AND
        OBJECTION TO DEBTORS’ EMERGENCY MOTION [DOC 13]



        This motion seeks an order that may adversely affect you. If you
        oppose the motion, you should immediately contact the moving
        party to resolve the dispute. If you and the moving party cannot
        agree, you must file a response and send a copy to the moving
        party. You must file and serve your response within 21 days of the
        date this was served on you. Your response must state why the
        motion should not be granted. If you do not file a timely response,
        the relief may be granted without further notice to you. If you
        oppose the motion and have not reached an agreement, you must
        attend the hearing. Unless the parties agree otherwise, the court
        may consider evidence at the hearing and may decide the motion
        at the hearing.

        Represented parties should act through their attorney.

        Emergency relief has been requested. If the Court
        considers the motion on an emergency basis, then
        you will have less than 21 days to answer. If you
        object to the requested relief or if you believe that
        the emergency consideration is not warranted, you
        should file an immediate response.
                                                                              1|Page
       Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 2 of 17



MAY IT PLEASE THE COURT:

       Creditors, Wright’s Well Control Services, LLC (“WWCS”) and David C. Wright (“Mr.

Wright”) (collectively “the Wright Creditors”), through undersigned counsel, submit the

following Joint Emergency Motion to Stay Order (Doc. 227) and Objection to Debtors’

Emergency Motion (Doc. 13) to the extent that it still seeks relief to the sale of the Debtors’

alleged assets.

       The Court’s Order (Doc. 227) authorizes an auction for the sale of the Debtors’ alleged

assets. In addition, Debtors’ Emergency Motion (Doc. 13) requested approval for the sale of the

Debtors’ assets free and clear of all liens, claims, encumbrances, and interests pursuant to 11

U.S.C. § 363(f).

       The Wright Creditors request a stay of the Court’s Order (Doc. 227) authorizing the sale,

and the Wright Creditors object to Debtors’ Emergency Motion (Doc. 13) to the extent that it still

seeks approval and relief for the sale of the Debtors’ alleged assets, because the Debtors seek

approval to sell assets they do not own and do not have authority to sell. Accordingly, the Court’s

Order (Doc. 227) should be stayed and Debtors’ Emergency Motion (Doc. 13), with regard to the

approval of the sale of the Debtors’ assets free and clear of all liens, claims, encumbrances, and

interests, should be denied. In the alternative, the Wright Creditors request this Court to vacate

their Order (Doc. 227) because the Order is intertwined with the Section 363 Bankruptcy Auction

that is based on the sale of assets that Debtors do not own.

I.     Legal Standard

       Under Texas contract law, an offeror for sale of property must be authorized to sell said

property, otherwise the sale is void. See Lasater v. Vandiver, 29 S.W.2d 428, 429 (Tex. Civ. App.




                                                                                        2|Page
          Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 3 of 17



1930) (Unauthorized sale of cattle by owner’s son relying on dealer’s false representation that

father authorized sale held void.).

II.       Procedural and Factual Background

          WWCS is a Louisiana Limited Liability Company that provides subsea “plug and

abandonment” services for offshore energy companies.1 Mr. Wright is the president and owner of

WWCS.2 WWCS and Mr. Wright entered into several agreements with EPIC Companies, LLC

(“EPIC”) in August, 2018 and January, 2019.3

          A.       Asset Purchase and Sale Agreement

          On August 29, 2018, WWCS and EPIC entered into an Asset Purchase and Sale

Agreement (“Asset Purchase Agreement”) whereby EPIC purchased certain “Purchased Assets”

from WWCS and agreed to pay other earn-out payments to WWCS.4 The Asset Purchase

Agreement is governed by the laws of the State of Texas.5

          Under the Asset Purchase Agreement, WWCS sold to EPIC certain equipment

(“Purchased Assets”).6 Section 1.2 of the Asset Purchase Agreement explicitly states a list of

assets that are excluded from the Purchased Assets. Specifically, Section 1.2 states:

          The Purchased Assets shall not include, and Seller is not selling to Buyer and
          Buyer is not purchasing from Seller any Excluded Assets. The term “Excluded
          Assets” means any assets of Seller other than Purchased Assets, including without
          limitation:

          ...

          (c)    All patents and intellectual property, including but not limited to the
          property listed on Schedule 1.2(c) (the “Patented Technology”).7

1
      Exhibit 5 at § 2 (Affidavit of David C. Wright).
2
      Id.
3
      Id. at § 3.
4
      See Exhibit 1 (Asset Purchase and Sale Agreement); Exhibit 5 at § 4.
5
      Exhibit 1 at § 9.9.
6
      Exhibit 5 at § 4.
7
      Exhibit 1 at § 1.2.
                                                                                        3|Page
         Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 4 of 17




Schedule 1.2(c) of the Asset Purchase Agreement is a list of Excluded assets, which includes a list

of 29 United States patents, foreign patents, Patent Cooperation Treaty patents, and pending

patent applications that are owned by WWCS or Mr. Wright.8 Schedule 1.2(c) includes U.S.

Patent No. 8,746,351 B2 titled “Method for Stabilizing Oilfield Equipment”; U.S. Patent No.

9,273,663 B2 titled “Subsea Power Source, Methods, and Systems”; U.S. Patent No. 9,574,416

B2 titled “Explosive Tubular Cutter and Devices Usable Therewith”; U.S. Patent No. 8,413,725

B2 titled “Subsea Fluid Separator”; and U.S. Patent No. 9,435,185 B2 titled “Subsea Technique

for Promoting Fluid Flow” all owned by WWCS.9 These patents were not assigned or sold to

EPIC, despite EPIC’s fraudulent representation, and instead were listed as “Excluded Assets.”10

         B.      License, Manufacturing and Commercialization Agreement

         On January 3, 2019 the Wright Creditors and EPIC also entered into a License,

Manufacturing and Commercialization Agreement (“License Agreement”) whereby EPIC agreed

to pay minimum monthly licensing fees and royalty fees to the Wright Creditors in exchange for

certain rights under the License Agreement.11 The License Agreement is governed by the laws of

the State of Texas12, and was set to expire on January 31, 202213.

         Pursuant to the License Agreement, the Wright Creditors granted EPIC a non-exclusive,

non-transferable, and restricted license, under the Patents/Applications owned by the Wright

Creditors, to manufacture, use, offer to sell, and/or sell certain “Licensed Products.”14 “Licensed

Products” are defined in the License Agreement as “any products developed and/or manufactured


8
     Id. at Schedule 1.2(c); Exhibit 5 at § 4.
9
     Exhibit 1 at Schedule 1.2(c); Exhibit 5 at § 5.
10
     Exhibit 5 at § 5.
11
     See Exhibit 2 (License, Manufacturing and Commercialization Agreement); Exhibit 5 at § 6.
12
     Exhibit 2 at § 12.7.
13
     Id. at § 9.1.
14
     Id. at § 3.1.
                                                                                                 4|Page
         Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 5 of 17



by EPIC under this Agreement that embody the disclosure and claims of a Licensed Patent or

New Licensed Patent.”15 “Licensed Patent(s)” are defined in the License Agreement as:

         [T]he United States (U.S.) patent application(s) and patents(s) set forth in
         Appendix A, and all related foreign patents thereto that may issue within the term
         of this Agreement from said patent application(s) and patent(s), including all
         related continuations, divisionals, continuations-in-part, reissues, re-examinations,
         and Patent Cooperation Treaty applications, which LICENSOR may add to
         Appendix A, with approval from EPIC, subsequent to the Effective Date of this
         Agreement and during the term of this Agreement.16

         Appendix A, attached to the License Agreement, is identical to Schedule 1.2(c) attached to

the Asset Purchase Agreement which includes a list of 29 United States patents, foreign patents,

Patent Cooperation Treaty patents, and pending patent applications that are owned by either

WWCS or Mr. Wright.17 Appendix A includes U.S. Patent No. 8,746,351 B2 titled “Method for

Stabilizing Oilfield Equipment”; U.S. Patent No. 9,273,663 B2 titled “Subsea Power Source,

Methods, and Systems”; U.S. Patent No. 9,574,416 B2 titled “Explosive Tubular Cutter and

Devices Usable Therewith”; U.S. Patent No. 8,413,725 B2 titled “Subsea Fluid Separator”; and

U.S. Patent No. 9,435,185 B2 titled “Subsea Technique for Promoting Fluid Flow,” all owned by

WWCS.18 Thus, WWCS licensed these patents to EPIC, but WWCS retained all rights, title, and

interest in and to these patents.19

         C.       Lease Agreement

         On August 29, 2018, WWCS and EPIC entered into a Lease Agreement in connection

with the Asset Purchase Agreement, whereby EPIC agreed to pay WWCS monthly rental

payments to lease WWCS’s Lake Charles, Louisiana property.20 The Lease Agreement is


15
     Id. at § 1.9.
16
     Id. at § 1.8.
17
     Id. at Appendix A; Exhibit 5 at § 7.
18
     Exhibit 5 at § 7.
19
     Id.
20
     See Exhibit 3 (Lease Agreement); Exhibit 5 at § 8.
                                                                                           5|Page
         Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 6 of 17



governed by the laws of the State of Louisiana.21 The Lease Agreement was to run for a term of

two years—from August 29, 2018 to August 29, 2020.22

         Under the Lease Agreement,

         [a]ll such Alternations shall become part of the Premises at the time of their
         installation and shall remain in or upon the Premises at the expiration or
         termination of this Lease without compensation or credit to Tenant, unless
         otherwise agreed in writing by Landlord and Tenant at the time of Landlord’s
         consent.23

As such, any alterations made by EPIC to WWCS’s Lake Charles, Louisiana property are owned

by WWCS, without compensation to EPIC, unless otherwise agreed in writing.24 WWCS and

EPIC have not agreed in writing to compensate EPIC for any alterations to the Lake Charles,

Louisiana property.25

         D.       The Debtors List Assets Owned by the Wright Creditors for its Section 363
                  Bankruptcy Auction

         The Debtors, through Hilco Industrial, have recently advertised a Section 363 Bankruptcy

Auction whereby the Debtors intend to put a list of their assets up for auction.26 The website

advertisement allows viewers to download the Debtors’ “Asset List” that will be put up for

auction in the Section 363 Bankruptcy Auction, and this “Asset List” was also filed by EPIC in

the bankruptcy court proceedings.27 (Doc. 140-1). Many items listed in the Debtors’ “Asset List”

are not owned by the Debtors, (e.g. the Wright Creditors have briefly reviewed and identified at




21
     Exhibit 3 at § 34.4.
22
     Id. at § 2.
23
     Id. at § 13.
24
     Exhibit 5 at § 8.
25
     Id.
26
     See Exhibit 4 (Section 363 Bankruptcy Auction Advertisement); Exhibit 5 at § 9.
27
     Exhibit 5 at § 9.
                                                                                       6|Page
         Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 7 of 17



least 20 items not owned by Debtors), nor do the Debtors have the right or authority to sell said

items.28

         Mr. Wright recently became aware of the Debtors’ “Asset List” when he found an

advertisement of the Section 363 Bankruptcy Auction on Hilco Industrial’s website at

https://www.hilcoind.com/sale/well-control/featured.29 Upon downloading the Debtors’ “Asset

List,” Mr. Wright discovered that the “Asset List” included numerous assets that were not owned

by the Debtors. Mr. Wright had received no notice, or any communication, from EPIC in regard

to EPIC’s bankruptcy proceedings, and in particular, any communication regarding the Debtors’

“Asset List” for a Section 363 Bankruptcy Auction.30 EPIC is fully aware that it does not own the

WWCS Patents that are listed in the Debtors’ “Asset List.”31 In addition, Mr. Wright did not have

any reason to believe that EPIC would offer the WWCS Patents for sale as a part of EPIC’s

bankruptcy proceedings because WWCS has never transferred ownership of these patents to

EPIC.32

                  1.       Patents Owned by WWCS

         The Debtors list several United States Patents for sale that are owned by WWCS.33 (Doc.

140-1). Specifically, the Debtors list U.S. Patent No. 8,746,351 B2 titled “Method for Stabilizing

Oilfield Equipment”; U.S. Patent No. 9,273,663 B2 titled “Subsea Power Source, Methods, and

Systems”; U.S. Patent No. 9,574,416 B2 titled “Explosive Tubular Cutter and Devices Usable

Therewith”; U.S. Patent No. 8,413,725 B2 titled “Subsea Fluid Separator”; and U.S. Patent No.

9,435,185 B2 titled “Subsea Technique for Promoting Fluid Flow” (collectively “the WWCS

28
     Id.
29
     Id.
30
     Id.
31
     Id.
32
     Id.
33
     Exhibit 5 at § 10; see also Exhibit 7, the assignment record from the United States Patent and Trademark Office
     for the listed patents showing title in WWCS.
                                                                                                         7|Page
           Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 8 of 17



Patents”) for sale at the Debtors’ Section 363 Bankruptcy Auction.34 (Doc. 140-1). As explained

more fully in Sections (I)(A) and (B), supra, these patents are owned by WWCS.35 When EPIC

and the Wright Creditors entered into the Asset Purchase Agreement, these patents, along with

several others, were expressly and unambiguously excluded from the Purchased Assets.36

                    2.        Alterations to the Lake Charles, Louisiana Property

           The Debtors also include “Leasehold Improvement – Building” at the Lake Charles

Property in their “Asset List” for sale at the Section 363 Bankruptcy Auction.37 (Doc. 140-1). As

explained more fully in Sections (I)(C), supra, all improvements made by EPIC to WWCS’s Lake

Charles, Louisiana property are owned by WWCS, not EPIC.38 The Lease Agreement expressly

and unambiguously gives WWCS ownership of all improvements made by EPIC to WWCS’s

Lake Charles, Louisiana property without any compensation to EPIC unless stated in writing, and

no such writing exists.39

III.       Law and Arguments

           A.       WWCS and David Wright Have Standing to Object to the Court’s Order
                    (Doc. 227) and Debtor’s Emergency Motion (Doc. 13)

           Under the Bankruptcy Code, “[a] party in interest, including the debtor, the trustee, a

creditors’ committee, an equity security holders’ committee, a creditor, an equity security holder,

or any indenture trustee, may raise and may appear and be heard on any issue in a case under this

chapter.” 11 U.S.C. § 1109. The Wright Creditors have standing to object to the Court’s Order

(Doc. 227) and Debtor’s Emergency Motion (Doc. 13) because they are Creditors in the present



34
       Id.
35
       Exhibit 5 at §§ 4 and 5.
36
       Exhibit 1 at §§ 9.9 and 1.2; Exhibit 5 at §§ 4 and 5.
37
       Exhibit 5 at § 11.
38
       Exhibit 3 at § 13; Exhibit 5 at § 11.
39
       Exhibit 3 at § 13; Exhibit 5 at § 11.
                                                                                        8|Page
         Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 9 of 17



Chapter 11 Bankruptcy proceedings and because the Debtors seek to sell assets owned by WWCS

without authorization or any right to do so.

         B.        It is Extremely Difficult or Impossible to Determine Which Assets the Wright
                   Creditors Own Before the November 8, 2019 Deadline

         This Court ordered that all objections to the approval of sale of the “Purchased Assets”

shall be filed with the Court on or before 5:00 p.m. Central Time on November 8, 2019. (Doc.

227). The Debtors’ “Asset List” contains over 1,000 entries of assets the Debtors allegedly own

and are offering for sale in the Section 363 Bankruptcy Auction.40 (Doc. 140-1). It would be

extremely difficult or impossible for the Wright Creditors to thoroughly inspect the entire “Asset

List” and make a determination as to whether the assets are owned by the Wright Creditors (and

thus must be removed from the list) before the proposed November 8, 2019.41 This is due to the

sheer volume of entries on the asset list, the amount of time it takes to inspect each item, the

potential location of the items, and because of previous travel arrangements.42 Therefore, the

Court’s Order (Doc. 227) should be stayed and the Wright Creditors should be given a reasonable

amount of time to thoroughly inspect the Debtors’ “Asset List” to make such a determination

before the Objection Deadline.

         C.        The Debtors’ “Asset List” is Not Included in the Asset Purchase Agreement

         The “Asset List” the Debtors have filed through in the Bankruptcy Court (Doc. 140-1) was

not included in the Asset Purchase Agreement.43 The Asset Purchase Agreement makes no

reference to this “Asset List,” and Mr. Wright never reviewed this list with EPIC in connection to

the Asset Purchase Agreement.44 The only list Mr. Wright reviewed with EPIC in connection to


40
     Exhibit 5 at § 12.
41
     Id.
42
     Id.
43
     Exhibit 5 at § 13.
44
     Id.
                                                                                       9|Page
        Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 10 of 17



the Asset Purchase Agreement is in a Valuation Report that was drafted by Hilco Valuation

Services on July 24, 2018 (“the Hilco Valuation Report”).45 The Hilco Valuation Report omits

several assets that are present in the Debtors’ “Asset List” such as: Engineering Manufacturing

Drawings, Office Equipment, the Welding Machine and Generator, and the Wright Creditors’

Patents.46 These assets were understood by both EPIC and the Wright Creditors to be excluded

from the Asset Purchase Agreement, which is supported by Hilco’s valuation percentages of 0.0%

each.47 Thus, the Debtors cannot use their current “Asset List” as an advertisement for their assets

to be sold in the Section 363 Bankruptcy Auction.

         D.       The Debtors Do Not Own and Have No Authority to Sell the WWCS Patents

         The Debtors have advertised a list of the assets to be sold through a Section 363

Bankruptcy Auction and have filed the list in the Bankruptcy Court. (Doc. 140-1). This Court

ordered (Doc. 227) that the Debtors may sell their assets free and clear of liens pursuant to § 11

U.S.C. 363(f). Section 363(f) provides as follows:

         (f) The trustee may sell property under subsection (b) or (c) of this section free and clear
         of any interest in such property of an entity other than the estate, only if—

              (1) applicable nonbankruptcy law permits the sale of such property free and clear of
                  such interest;

              (2) such entity consents;

              (3) such interest is a lien and the price of which such property is to be sold is greater
                  than the aggregate value of all liens on such property;

              (4) such interest is in bona fide dispute; or

              (5) such entity could be compelled, in a legal or equitable proceeding, to accept a
                  money satisfaction of such interest.



45
     Exhibit 6, pages 3-4 (July 24, 2018 Valuation Report by Hilco Valuation Services); Exhibit 5 at § 13.
46
     Exhibit 6, pages 3-4; Exhibit 5 at § 13.
47
     Exhibit 6, pages 3-4; Exhibit 5 at § 13.
                                                                                                        10 | P a g e
        Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 11 of 17



         In their Emergency Motion (Doc. 13), the Debtors fraudulently misinformed the Court that

they sought to sell their own assets in the Section 363 Bankruptcy Auction. Specifically, the

Debtors fraudulently claimed they were the owners and had the authority to sell the assets listed in

the Purchased Assets list. As more fully explained in Sections (I)(A) and (B), supra, the Debtors

have full knowledge that many assets listed in their list of Purchased Assets, specifically the

WWCS Patents, are owned by WWCS and the Debtors have no authority to sell said assets. EPIC

entered into an Asset Purchase Agreement with the Wright Creditors whereby it explicitly agreed

that the WWCS Patents were excluded from the Asset Purchase Agreement.48

         The Debtors’ knowing and fraudulent conduct is further supported by the License

Agreement between EPIC and the Wright Creditors. Under the License Agreement, EPIC agreed

to license the WWCS Patents from WWCS in exchange for payment of minimum monthly

licensing fees and royalty fees to WWCS.49 The Debtors clearly have full knowledge that they are

not the owners of the WWCS Patents nor have the authority to sell the WWCS Patents because

EPIC agreed to license said patents from WWCS. As such, the Court should stay their Order

(Doc. 227) and deny the Debtors’ Emergency Motion (Doc. 13), to the extent that it still seeks

approval and relief for the sale of the Debtors’ alleged assets, for fraudulently listing assets for

sale that the Debtors do not own and have no authority to sell.

         E.        The Debtors Do Not Own and Have No Authority to Sell the Improvements to
                   WWCS’s Lake Charles, Louisiana Property

         For similar reasons stated in Sections (II)(D), supra, the Court should stay their Order

(Doc. 227) and deny the Debtors’ Emergency Motion (Doc. 13), to the extent that it still seeks

approval and relief for the sale of the Debtors’ alleged assets. The Debtors fraudulently claimed,


48
     Exhibit 1 at § 1.2; id. at Schedule 1.2(c); Exhibit 5 at §§ 4 and 5.
49
     See Exhibit 2; Exhibit 5 at §§ 6 and 7.
                                                                                        11 | P a g e
        Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 12 of 17



in their Emergency Motion (Doc. 13), they were the owners and had the authority to sell the assets

listed in the Purchased Assets list.

         As more fully explained in Section (I)(C), supra, the Debtors have full knowledge that

many assets listed in their list of Purchased Assets, for example the improvements/alterations

made by EPIC to WWCS’s Lake Charles, Louisiana property, are owned by WWCS, and the

Debtors have no authority to sell said assets.50 EPIC knowingly entered into a Lease Agreement

with WWCS whereby it explicitly agreed that any alterations made by EPIC to WWCS’s Lake

Charles, Louisiana property are owned by WWCS without compensation to EPIC, unless

otherwise agreed in writing.51 WWCS and EPIC have not agreed in writing to compensate EPIC

for any alterations to the Lake Charles, Louisiana property.52 As such, all alterations made by

EPIC to WWCS’s Lake Charles, Louisiana property are owned by WWCS, and the Debtors

knowingly have no rights or authority to sell said improvements in the Section 363 Bankruptcy

Auction. Accordingly, the Court should stay their Order (Doc. 227) and deny the Debtors’

Emergency Motion (Doc. 13), to the extent that it still seeks approval and relief for the sale of the

Debtors’ alleged assets, for fraudulently listing assets for sale that the Debtors do not own and

have no authority to sell.

         F.        Debtors are Misleading the Public as to the Assets Being Sold

         In Texas, a defendant can be held liable to a plaintiff for invasion of privacy under a

theory of misappropriation of name or likeness if: (1) the defendant appropriated the plaintiff’s

name or likeness for the value associated with it; (2) the plaintiff can be identified from the

publication; (3) the defendant received some advantage or benefit from the appropriation; and (4)

the plaintiff suffered an injury as a result of the defendant’s appropriation. See Express One Int'l,
50
     Exhibit 5 at § 8.
51
     Exhibit 3 at § 13; Exhibit 5 at § 8.
52
     Exhibit 5 at § 8.
                                                                                         12 | P a g e
        Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 13 of 17



Inc. v. Steinbeck, 53 S.W.3d 895, 900 (Tex. App. 2001) (elements 1-3); K-Mart Corp. Store No.

7441 v. Trotti, 677 S.W.2d 632, 638 (Tex. App. 1984), writ refused NRE sub nom. Trotti v. K-

Mart Corp. No. 7441, 686 S.W.2d 593 (Tex. 1985) (element 4). The Debtors have

misappropriated WWCS’s name and likeness in order to mislead the public regarding the assets

being sold in the Section 363 Bankruptcy Auction and the proper party that filed for Chapter 11

bankruptcy as those of WWCS.

                  1.   WWCS Can be Clearly Identified in Debtors’ Advertisement on Hilco
                       Industrial’s Website

         In its advertisement on Hilco Industrial’s website for the Section 363 Bankruptcy Auction,

the Debtors mislead the public as to: (1) the ownership of the assets to be sold in the auction; and

(2) which party filed for Chapter 11 bankruptcy. Specifically, the Debtors titled their

advertisement “Well Control Services” which is confusingly similar to WWCS’s trade name of

“Wright’s Well Control Services.”53 The Debtors also use the color scheme associated with

WWCS’s company, and use pictures of WWCS’s equipment and employees in the Debtors’

advertisement, and use WWCS’s name in the title of Debtors’ “Asset List.” 54 As explained more

fully in Sections 2(D) and 3(D) and (E), supra, the Debtors have also wrongfully listed several

assets owned by WWCS in their “Asset List” that will be sold in the Section 363 Bankruptcy

Auction.

                  2.   Debtors Appropriated WWCS’s Name and Likeness for the Value
                       Associated with WWCS

         The Debtors appropriated WWCS’s name and likeness in their advertisement on Hilco

Industrial’s website for the Section 363 Bankruptcy Auction in order to obtain value associated

with WWCS. The Debtors seek to sell assets owned by WWCS that Debtors do not have the right

53
     Exhibit 4.
54
     Id.
                                                                                        13 | P a g e
      Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 14 of 17



or authority to sell. By appropriating WWCS’s name and likeness in their advertisement on Hilco

Industrial’s website for the Section 363 Bankruptcy Auction, the Debtors are giving the public the

impression that they have the right and/or authority to sell WWCS’s assets.

              3.      The Debtors Benefitted From Their Appropriation

       Debtors’ appropriation of WWCS’s name and likeness misleads the public into believing

WWCS is the party that filed for Chapter 11 bankruptcy, not the Debtors. The appropriation

further benefits Debtors because it gives the public impression that Debtors have the right and/or

authority to sell WWCS’s assets.

       The Debtors are aware of WWCS’s position that their advertisement is misleading the

general public, yet the Debtors continue to intentionally leave the advertisement on Hilco

Industrial’s website for the public to continue believing WWCS is the party that filed for Chapter

11 bankruptcy. For example, counsel for the Wright Creditors had a telephone conference on

October 11, 2019 with several parties involved with the Debtors’ bankruptcy including: officers

of White Oak Global Advisors, LLC (“White Oak”), a representative for Tom Clark of EPIC, and

counsel for EPIC. During that conversation, counsel for the Wright Creditors informed the parties

of their concerns with the inaccuracies in the Debtors’ “Asset List” and the misleading

advertisement on Hilco Industrial’s website. The parties agreed to correct the inaccuracies in the

Debtors’ “Asset List” and also agreed to correct the title of Debtors’ “Asset List.” Despite these

concessions, the Debtors’ still have not corrected the inaccuracies in their “Asset List” and they

have not removed the “Well Control Services” title from their advertisement.




                                                                                      14 | P a g e
        Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 15 of 17



                  4.        WWCS Has Suffered an Injury as a Result of the Debtors’
                            Appropriation

         The Debtors’ intentional acts have caused harm to WWCS.55 For example, WWCS’s

vendors have contacted WWCS and put services on hold until it is clear which entity has filed

Chapter 11 Bankruptcy.56 These vendors discovered the Debtors’ advertisement on Hilco

Industrial’s website and misleadingly believed WWCS, not the Debtors, was the party in Chapter

11 bankruptcy.57 As such, the Debtors’ misleading advertisements have made it difficult for

WWCS to conduct its business operations because the public has been intentionally misled into

believing that WWCS is the party going through the Chapter 11 bankruptcy, instead of the

Debtors.58 As such, the Wright Creditors respectfully request this Court order the Debtors to

remove their advertisement from Hilco Industrial’s website, including their “Asset List.”

         G.       WWCS Exercised its Right to Repurchase the Purchased Assets Pursuant to
                  the Bill of Sale Agreement

         In addition, WWCS timely executed its right under the Bill of Sale Agreement59 to

repurchase the Purchased Assets from Epic Applied Technologies, LLC. Specifically, WWCS

provided written notice of a Material Uncured Default to EPIC Companies, LLC on June 27,

2019, for failure to make required payments.60 WWCS then provided written notice of its election

to repurchase the Purchased Assets to EPIC Companies, LLC on July 15, 201961, and WWCS

tendered a five (5) year, interest-free promissory note in an amount equal to the fair market value

of the Purchased Assets ($7,017,151.00) to be secured by the repurchased Purchased Assets62 as


55
     Exhibit 5 at § 14.
56
     Id.
57
     Id.
58
     Id.
59
     Exhibit 8 at § 4, (Bill of Sale Agreement).
60
     See Exhibit 9 (June 27, 2019 Letter); Exhibit 5 at § 15.
61
     See Exhibit 10 (July 15, 2019 Letter); Exhibit 5 at § 15.
62
     See Exhibit 11 (Promissory Note); Exhibit 5 at § 15.
                                                                                       15 | P a g e
         Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 16 of 17



entitled to under the Bill of Sale Agreement63. As such, WWCS has higher priority to the

Purchased Assets than any other security interests in the Purchased Assets.

IV.       Reservation of Rights

          The Wright Creditors reserve all rights to supplement or amend this Objection, or to join

any other objections.

V.        Conclusion

          WHEREFORE, Wrights Well Control Services, LLC and David C. Wright respectfully

request that this Court grant emergency relief to stay its Order (Doc. 227) regarding the sale of

Debtors’ alleged assets and hold a hearing on ownership of Debtors’ alleged assets. Wrights Well

Control Services, LLC and David C. Wright further request an order Denying Debtor’s

Emergency Motion (II) For Entry of an Order (A) Approving the Sale of the Debtors’ Assets Free

and Clear of All Liens, Claims, Encumbrances, and Interests, to the extent that it still seeks

approval and relief for the sale of the Debtors’ alleged assets. In the alternative, Wrights Well

Control Services, LLC and David C. Wright request this Court to vacate their Order (Doc. 227)

because the Order is intertwined with the Section 363 Bankruptcy Auction that is based on the

sale of assets that Debtors do not own.

Dated: October 18, 2019



                                                     /s/ Terry B. Joseph_____________________
                                                     Terry B. Joseph
                                                     TX Bar No. 11029500
                                                     John D. Holman
                                                     Texas Bar No. 24082232
                                                     tjospeh@matthewsfirm.com
                                                     jholman@matthewsfirm.com


63
      Exhibit 8 at § 4.
                                                                                       16 | P a g e
      Case 19-34752 Document 291 Filed in TXSB on 10/18/19 Page 17 of 17



                                                  MATTHEWS, LAWSON, MCCUTCHEON &
                                                  JOSEPH PLLC
                                                  2000 Bering Dr., Suite 700
                                                  Houston, Texas 77057
                                                  Telephone: (713) 355-4200
                                                  Facsimile: (713) 355-9689

                                                  Attorneys for Creditors Wright’s Well
                                                  Control Services, LLC and David C. Wright




                                    Certificate of Service

       The undersigned counsel hereby certifies that a true and correct copy of the above and

foregoing document has been served on October 18, 2019 to all counsel of record who are deemed

to have consented to electronic serve via the Court’s CM/ECF system.


                                                          /s/ Terry B. Joseph_______________
                                                          Terry B. Joseph




                                                                                  17 | P a g e
